Citation Nr: 1308738	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  03-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for psychiatric disability other than PTSD, to include depression and a mood disorder. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1991 to September 1994. 

The issue on appeal was most recently before the Board in April 2010.  The Veteran appealed the Board's April 2010 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated March 9, 2011, the Court vacated the Board's April 2010 denial and remanded this matter to the Board for compliance with the instructions included in the March 2011 Joint Motion for Remand.  This matter was remanded in July 2011 for further development.  

The Veteran appeared at a March 2003 Decision Review Officer (DRO) personal hearing and at a March 2007 Board hearing at the RO.  Transcripts are of record. 

The Board notes that even though the Veteran raised a claim of entitlement for service connection specifically for PTSD, there is evidence that he has been diagnosed with other psychiatric disorders as well.  The Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Since the medical evidence includes diagnoses of psychiatric disorders other than PTSD, the Board believes that the issue of entitlement to service connection for a psychiatric disability other than PTSD is encompassed within the scope of the Veteran's claim on appeal.  The Board has set out this issue separately in this case, as reflected above. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Subsequent to the July 2011 remand, one of the Veteran's claimed stressors was corroborated.  In May 2012, the Defense Personnel Records Information Retrieval System (DPRIS) found that an interview documented a unit convoy that was subjected to enemy fire.  Consequently, the RO conceded the Veteran's stressor.  The question that now remains is whether the Veteran has a current disability related to the stressor.

An October 2002 private treatment record shows that Edwin W. Hoeper, M.D. diagnosed chronic PTSD due in-service stressors.  In April 2003, 
Anthony G. Carraway, M.D. diagnosed chronic PTSD and depressive disorder not otherwise specified.  However, when the Veteran was afforded a VA examination in June 2012, the VA examiner was not able to render a diagnosis.  He noted that test results support a finding that there were multiple attempts to feign psychiatric distress and associated cognitive dysfunction.  The Veteran's malingering limited the examiner's ability to support or render a psychiatric diagnosis and/or determine functional effects without resorting to speculation.   

With conflicting reports as to whether the Veteran has a current diagnosis, to be sure, the case must be returned to the RO for another examination and opinion. 


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for another VA examination (by a VA psychiatrist or psychologist (other than the psychologist who conducted the June 2012 examination), or a psychiatrist or psychologist with whom VA had contracted) to ascertain if the Veteran suffers from acquired psychiatric disability, to include PTSD, depression and mood disorder.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All appropriate psychological testing should be performed.  The examiner should report all current psychiatric disabilities diagnosed on examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is a diagnosis of PTSD warranted?

b)  If so, is the PTSD related to either the corroborated incident where the Veteran's convoy came under enemy fire, or a fear of hostile enemy activity? 

c)  If the Veteran has an acquired psychiatric disability other than PTSD (to include depression and mood disorder), is it at least as likely as not (a 50% or higher degree of probability) that the current acquired psychiatric disability is causally related to service?  

A rationale should be furnished for all opinions, with reference to pertinent evidence, including private treatment records from Dr. Hoeper and Dr. Carraway.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



